McDonald, judge.
We review Rahming v. State, 579 So.2d 925 (Fla. 4th DCA 1991), because it relied on Carter v. State, 571 So.2d 520 (Fla. 4th DCA 1990), quashed, 586 So.2d 340 (Fla.1991). The question presented in the instant case is whether Florida’s uniform sentencing guidelines allow legal constraint points to be assessed for each offense committed while under legal constraint. In Flowers v. State, 586 So.2d 1058 (Fla.1991), we answered this same question in the negative. Accordingly, we quash Rahm-ing and remand for further proceedings consistent with our opinion in Flowers.
It is so ordered.
SHAW, C.J. and OVERTON, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.